FILED
                            NOT FOR PUBLICATION                             JAN 19 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JAVIER ALEJANDRO CRUZ-DIAZ;                     No. 07-72695
MARINIA GABRIELA CRUZ-DIAZ,
                                                Agency Nos.         A079-638-296
             Petitioners,                                           A079-638-297

 v.
                                                MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 10, 2011 **

Before:      BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

      Javier Alejandro Cruz-Diaz and Marinia Gabriela Cruz-Diaz, natives and

citizens of Honduras, petition for review of the Board of Immigration Appeals’

order dismissing their appeal from an immigration judge’s decision denying their

applications for asylum, withholding of removal, and relief under the Convention


 *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
 **
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. “We

review findings of fact for substantial evidence and questions of law de novo.”

Cortez-Pineda v. Holder, 610 F.3d 1118, 1121 (9th Cir. 2010). We deny the

petition for review.

      The record does not compel the conclusion that changed or extraordinary

circumstances excused the untimely filing of petitioners’ asylum applications. See

8 C.F.R. § 1208.4(a)(4), (5); Husyev v. Mukasey, 528 F.3d 1172, 1181 (9th Cir.

2008); Ramadan v. Gonzales, 479 F.3d 646, 657–58 (9th Cir. 2007). Accordingly,

we deny the petition as to their asylum claims.

      Petitioners’ claims for withholding of removal also fail, because substantial

evidence supports the determinations that Javier did not suffer past persecution, see

Prasad v. INS, 47 F.3d 336, 339–40 (9th Cir. 1995), and that the harm Marinia

suffered was not on account of a protected ground, see Ochave v. INS, 254 F.3d

859, 865–67 (9th Cir. 2001); and the evidence does not compel the conclusion that

either petitioner faces a clear probability of future persecution on account of a

protected ground, see Barrios v. Holder, 581 F.3d 849, 855–56 (9th Cir. 2009)

(rejecting a petitioner’s asylum claim where he “failed to present evidence that he

was politically or ideologically opposed to the ideals espoused by the gang that




                                           2                                    07-72695
recruited him (or to gangs in general), or that the gang imputed to him any

particular political belief”); Ramos-Lopez v. Holder, 563 F.3d 855, 860–62 (9th

Cir. 2009) (rejecting, as a particular social group, “young Honduran men who have

been recruited by [a gang], but who refuse to join”); Santos-Lemus v. Mukasey, 542

F.3d 738, 742–43 (9th Cir. 2008) (“Where the claimed group membership is the

family, a family member’s continuing safety is an even more persuasive factor in

considering a petitioner’s well-founded fear.”).

      Finally, substantial evidence supports the agency’s determination that

petitioners failed to establish that it is more likely than not they will be tortured by

or with the acquiescence of government officials if returned to Honduras. See

Santos-Lemus, 542 F.3d at 747–48. We therefore deny the petition as to their CAT

claims.

      PETITION FOR REVIEW DENIED.




                                            3                                     07-72695